DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 13, 15, 19 are amended.
Claim 22 is newly added.
Claim 14 is cancelled.
Allowable Subject Matter
Claims 1-13, 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Badaye (US Pub 2014/0022202) discloses a sensor array with edge detection (see fig. 4A); However Badaye alone or in combination with other prior art of record fails to disclose a first electrode structure, having opposing first and second ends, including: a first transmit (TX) electrode pair at the first end of the first electrode structure; a plurality of core TX electrodes disposed between the first and second ends of the first electrode structure; and a second TX electrode pair at the second end of the first electrode structure; and a second electrode structure disposed on top of or below the first electrode structure, having opposing first and second ends, including: a first receive (RX) electrode pair at the first end of the second electrode structure; a plurality of core RX electrodes disposed between the first and second ends of the second electrode structure; a second RX electrode pair at the second end of the second electrode structure, and wherein: the first and second RX electrode pairs each include a first and second plurality of connection members, each respective connection member of the first plurality of connection members is immediately adjacent and parallel to a respective connection member of the second plurality of connection members, and each adjacent connection member of the first plurality of connection members extends a first length along a first direction and each adjacent connection member of the second plurality of connection members extends a second length along a second direction opposite the first direction, wherein the first length distinct from the second length; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Badaye to arrive at the claimed invention as the final result would have been unpredictable or the would have changed the principle of operation of Badaye’s invention. Therefore claim 1 is allowed.
Claims 2-13, 15-18, 20-21 are allowed for being directly on indirectly dependent on allowed independent claim 1.
Claim 19 is directed towards a touch-sensitive device, comprising: one or more processors; memory; and a touch-sensitive array for reducing errors in reported locations of touches at or adjacent to edges of the touch-sensitive array, the touch-sensitive array comprising similar limitation as claim 1. Therefore claim 19 is allowed for similar reasons as claim 1 is allowed for.
Claim 22 towards a touch-sensitive array comprising similar limitation as claim 1. Therefore claim 22 is allowed for similar reasons as claim 1 is allowed for.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624